--------------------------------------------------------------------------------

Exhibit 10.1
 
PARTICIPATION AGREEMENT
 
RELATING TO
 
CWEI ANDREWS AREA
 
This PARTICIPATION AGREEMENT (this “Agreement”) is made and entered into as of
May 5, 2008 (the “Effective Date”), by and among the Parties (as defined below).


FOR AND IN CONSIDERATION OF the mutual covenants, rights, and obligations set
forth in this Agreement, the benefits to be derived from them, and other good
and valuable consideration, the receipt and the sufficiency of which are hereby
acknowledged, the Parties agree as follows:


ARTICLE 1
DEFINITIONS


           1.01           Certain Definitions. As used in this Agreement, the
following terms have the following meanings:


“Acquisition Costs” means (i) with respect to any Designated Property relating
to a Lease that was owned by CWEI prior to the date such property became subject
to this Agreement, the fair market value of the portion of such Lease that is
attributable to such Designated Property as of the date it became subject to
this Agreement, and (ii) with respect to any Designated Property relating to a
Lease that was acquired by CWEI on or after the date such Designated Property
became subject to this Agreement, the portion of the costs of acquiring such
Lease (including, without limitation, direct costs of seismic data and
interpretation, lease broker services, title examinations, filing fees, and
recording costs) that is attributable to the Designated Property.


“Affiliate” means, when used with reference to a specified Person, (a) any
Person directly or indirectly owning, controlling or holding power to vote 50%
or more of the outstanding voting securities of the specified Person, (b) any
Person 50% or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held with power to vote by the specified Person,
(c) any Person directly or indirectly controlling, controlled by or under common
control with the specified Person, (d) if the specified Person is a corporation,
any officer or director of the specified Person or of any corporation directly
or indirectly controlling that specified Person, (e) if the specified Person is
a partnership, any general partner or if the general partner is a partnership,
the general partners of that partnership, and (f) if the specified Person is an
individual, such individual’s spouse and natural and adoptive lineal descendants
and trusts for the benefit of any such Persons.  For purposes of this
definition, the ability through share ownership or contractual arrangement to
elect or cause the election of a majority of the board of directors of a
corporation shall constitute “control.”


“Agreed Rate” means 3.88% per annum.


“Agreement” means this Participation Agreement, as amended or restated from time
to time.


“Area of Interest” means the area described in Exhibit B, as such may amended
from time to time by CWEI.

 
Andrews Area Participation Agreement.doc
 
1

--------------------------------------------------------------------------------

 



“Capital Account” has the meaning set forth in Section 5.03.


“Code” means the Internal Revenue Code of 1986, as amended.


“Contribution Date” has the meaning set forth in Section 5.04(b).


“Contribution Notice” has the meaning set forth in Section 5.04(b).


“CWEI” means Clayton Williams Energy, Inc., a Delaware corporation.


“CWEI Counsel” has the meaning set forth in Section 8.12.


“Designated Property” means an undivided 7% of CWEI’s interests in the Wells.


“Event of Forfeiture” has the meaning set forth in Section 4.04.


“Indemnified Person” has the meaning set forth in Section 8.11.


“Interest” means an interest in Designated Property under this Agreement.  The
number of Interests owned by each Participant and the total number of Interests
in this Agreement are set forth on Exhibit A, as amended from time to time.


“Lease” means a lease, mineral interest, royalty or overriding royalty, fee
right, mineral servitude, license, concession or other right covering oil, gas
and related hydrocarbons (or a contractual right to acquire such an interest) or
an undivided interest therein or portion thereof, together with all
appurtenances, easements, permits, licenses, servitudes and rights-of-way
situated upon or used or held for future use in connection with such an interest
or the exploration, development or production thereof, in each case, in the Area
of Interest.  A “Lease” shall also mean and include all rights and interests in
all lands and interests unitized or pooled therewith pursuant to any law, rule,
regulation or agreement.


“Majority in Interest” means a majority of the Interests held by all
Participants.


“Non-Contributing Party” has the meaning set forth in Section 5.04(c).


“Operating Agreement” means an agreement between the operator and non-operating
interest owners in a Lease for the testing, development and operation of a tract
of land or Lease for the exploration and development of oil, gas, minerals or
hydrocarbons.


“Party” means CWEI or any Participant.


“Participant” means each Person listed as such on Exhibit A.


“Payout” means the earliest calendar month during which CWEI shall have received
cumulative cash proceeds relating to all Designated Property (but only taking
into account proceeds received with respect to a Designated Property after such
Designated Property became subject to this Agreement) in an aggregate amount
equal to the sum of (i) the Acquisition Costs, Well Costs and other expenses
incurred by CWEI relating to the Designated Property, plus (ii) an annual
internal rate of return on such costs equal to the Agreed Rate.  For this
purpose, each proceed and expense shall be deemed to have been made on the last
day of the month during which it was received or made.

 
Andrews Area Participation Agreement.doc
 
2

--------------------------------------------------------------------------------

 



“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, business trust or other legal entity.


“Regulations” mean the regulations promulgated by the United States Department
of Treasury pursuant to the Code.  All references herein to sections of the
Treasury Regulations shall include corresponding provision or provisions of
succeeding, similar, substitute, temporary or final Treasury Regulations.


“Tax Partnership” means the relationship (constituting a tax partnership for
federal and applicable state law tax purposes) between the Parties existing
pursuant to this Agreement.


“Transfer” means any sale, transfer, assignment, pledge, encumbrance,
hypothecation, gift or disposition of an Interest in whole or in part, or any
rights or benefits to which a holder of an Interest may be entitled as provided
in this Agreement, including, without limitation, the right to receive
distributions in cash or in kind.


“Well” means a well in which CWEI holds a Working Interest derived from its
ownership of one or more Leases in the Area of Interest, as determined in
accordance with Section 8.16.  The name and location of each “Well” is shown on
Exhibit C, as amended from time to time by CWEI.


“Well Costs” means CWEI’s share of costs pursuant to any Operating Agreement for
the drilling, completing, equipping, deepening or sidetracking a Well,
including, without limitation:  (i) the costs of surveying and staking the Well,
the costs of any surface damages and the costs of clearing, coring, testing,
logging and evaluating the Well; (ii) the costs of casing, cement and cement
services for the Well; (iii) the cost of plugging and abandoning the Well
(including standard and customary remediation activities associated therewith),
if it is determined that the Well would not produce in commercial quantities and
should be abandoned; (iv) all direct charges and overhead chargeable to CWEI
with respect to the Well under any applicable Operating Agreement until such
time as all operations are carried out as required by applicable regulations and
sound engineering practices to make such Well ready for production, including
the installation and testing of wellhead equipment, or to plug and abandon a dry
hole; (v) all costs incurred by CWEI in recompleting or plugging back any Well;
(vi) all costs incurred by CWEI in reworking any Well if the rework is covered
by an authority for expenditure under the applicable Operating Agreement; (vii)
all costs incurred by CWEI in locating, drilling, completing, equipping,
deepening or sidetracking any enhanced recovery producer or injector Well
(including the costs of all necessary surface equipment such as steam
generators, compressors, water treating facilities, injection pumps, flow lines
and steam lines); and (viii) the costs of constructing production facilities,
pipelines and other facilities necessary to develop property acquired pursuant
to the terms hereof and produce, collect, store, treat, deliver, market, sell or
otherwise dispose of oil, gas and other hydrocarbons and minerals therefrom;
provided, that Well Costs shall not include any Acquisition Costs.


“Working Interest” means an operating interest in a Lease that permits CWEI to
explore, develop and produce one or more properties in the Area of Interest and
bear its percentage of the costs and expenses relating to the maintenance and
development of and operations relating to such properties.


1.02           Construction.  Whenever the context requires, the gender of all
words used in this Agreement includes the masculine, feminine and neuter.  All
references to Articles and Sections refer to

 
Andrews Area Participation Agreement.doc
 
3

--------------------------------------------------------------------------------

 

articles and sections of this Agreement, and all references to exhibits are to
Exhibits attached to this Agreement, each of which is made a part of this
Agreement for all purposes.




ARTICLE II
RELATIONSHIP OF THE PARTIES


           2.01           Formation of Tax Partnership; No Partnership for any
Other Purpose.  This Agreement and its attachments are not intended and shall
not be construed to create a joint venture or other partnership (general,
limited, or otherwise) or association or to render the Parties hereto liable as
partners.  Each of the Parties hereto hereby agrees that this Agreement creates
a partnership for United States federal and State income tax purposes only,
which Tax Partnership shall be deemed to own the Designated Property and shall
function and exist as set forth in Exhibit D attached hereto, which is hereby
incorporated by reference for all purposes of this Agreement.  Furthermore, each
of the Parties agrees that it shall not make an election for the Tax Partnership
to be excluded from the application of the provisions of Subchapter K of Chapter
1 of Subtitle A of the Code (“Subchapter K”) or any similar provisions of
applicable state law; provided, however, that each Participant acknowledges that
CWEI may currently be, or may become in the future, party to an Operating
Agreement relating to one or more of the Leases and/or Wells that requires each
party thereto to make an election to be excluded from the application of the
provisions of Subchapter K and authorizes CWEI to make such elections in the
future on behalf of the Tax Partnership (as an entity) if necessary to comply
with the applicable Operating Agreement.


2.02           Purpose.  The purpose for which this Agreement is being entered
is to further align the interests of the Participants with those of CWEI by
permitting the Participants to participate with CWEI in the CWEI oil and gas
production (if any) developed, directly or indirectly, by CWEI and the
Participants.


2.03           Term.  This Agreement shall commence on the Effective Date and
continue in effect until terminated in accordance with Section 7.01.


ARTICLE III
MANAGEMENT OF LEASES AND WELLS


3.01           Authority of CWEI.  CWEI shall have the full and exclusive power
and authority to do any and all things necessary, incidental, proper, advisable
or convenient for the furtherance of developing the Leases and Wells on behalf
of the Tax Partnership, including without limitation:


(a)           to determine whether to acquire, hold, develop or produce
properties and other assets and whether, when and on what terms to farm-out,
sell, promote or otherwise transfer any particular prospect, or any interest
therein;


(b)           to make all decisions concerning the desirability of payment, and
the payment or supervision of payment, of all delay rentals, shut-in royalty
payments, minimum royalty payments and any other similar or related payments;


(c)           to drill, complete, control, rework, side-track, redrill,
recomplete, produce, plug and/or abandon any or all of the Wells;


(d)           to form and participate in partnerships, joint ventures or other
relationships that it deems desirable;


(e)           to make any expenditures and incur any obligations it deems
appropriate;

 
Andrews Area Participation Agreement.doc
 
4

--------------------------------------------------------------------------------

 



(f)           to acquire (including, without limitation, to purchase at premium
prices when deemed appropriate by CWEI), exchange, sell, lease, or dispose of
any or all Designated Property;


(g)           to negotiate, execute, deliver and perform any contracts,
conveyances or other instruments which it considers appropriate for the
implementation of its powers under this Agreement, including, without
limitation, Operating Agreements, unit Operating Agreements and joint
development agreements, and the right to make any and all elections that are
required or necessary under the terms of any agreements;


(h)           to borrow money, incur indebtedness or make guaranties and to
secure the same by mortgages, deeds of trust, security interests, pledges or
other liens or encumbrances on all or any part of the Designated Property;


(i)           to acquire and maintain such insurance, if any, for the benefit of
the Parties as it deems appropriate;


(j)           to construct pipelines, drilling and production platforms and
facilities, gas plants, processing plants and other facilities incidental to the
development of the Area of Interest and the production and marketing of oil and
gas therefrom;


(k)           to execute and deliver division orders and transfer orders upon
such terms and conditions and containing such provisions as CWEI may consider
appropriate; and


(l)           to control any matters affecting the Designated Property including
the conduct of litigation and other incurring of legal expenses and the
settlement of claims in litigation; provided, that, CWEI shall not be authorized
to settle any claims for which any Participant has, or may have, any individual
liability without the Participant’s prior written consent.


              3.02           Duties and Services of CWEI.  CWEI shall devote
such time and effort to the development of the Leases and Wells as it shall deem
appropriate.  The Parties acknowledge and agree that neither CWEI nor any
Affiliate thereof nor any of their respective officers, directors, employees or
agents shall be required to devote full time to the development of the Leases
and Wells and may from time to time engage in and possess interests in other
business ventures of any and every type and description, independently or with
others, including without limitation, the ownership, acquisition, exploration,
development, operation and management of oil and gas properties and oil and gas
drilling programs, and that no Participant shall by virtue of this Agreement
have any right, title, interest or expectancy in or to such activities or
ventures.


3.03           Operating Agreements.  CWEI shall use its reasonable efforts to
enter into, and act in accordance with the provisions of, all applicable
Operating Agreements relating to any Lease or Well.  Following termination of
this Agreement, each Party agrees to become a party to all Operating Agreements
in which CWEI serves as operator, and further agrees to use its reasonable
efforts to become a party to all other applicable Operating Agreements.  To the
extent any Party for any reason does not become a party to an applicable
Operating Agreement, such Party agrees to use its reasonable efforts to act in
accordance with the provisions of such Operating Agreement as if it were a party
to such Operating Agreement.

 
Andrews Area Participation Agreement.doc
 
5

--------------------------------------------------------------------------------

 

ARTICLE IV
ACCESS TO INFORMATION; TRANSFER RESTRICTIONS


              4.01           Access to Information.  A Participant, on written
request to CWEI stating the purpose, may examine and copy, at any reasonable
time, for any proper purpose, and at the expense of the Participant, any
information regarding the business affairs and financial condition of any
Designated Property as is just and reasonable for the Participant to examine and
copy.  Information provided to or obtained by a Participant relating to
Designated Property shall be used by such Participant solely in furtherance of
his or her interests hereunder and shall not be used for any other
purpose.  Participants shall maintain the confidentiality of all such
information and shall not disclose such information to any other Person.  If a
Participant receives a request to disclose information relating to the
Designated Property or this Agreement under the terms of a subpoena,
investigative demand or order issued by a court or governmental agency, the
Participant shall promptly notify CWEI of the existence, terms and circumstances
surrounding such request, so that CWEI may seek a protective order or
confidential treatment of such information.


4.02           Transfer Restrictions.  Except as provided in Section 4.03, no
Participant shall Transfer his or her Interests without the prior written
consent of CWEI.  Any attempted Transfer in violation of this Section 4.02 shall
be null and void, and CWEI shall refuse to recognize any such Transfer.


4.03           Permitted Transfers; Status as Assignee.  A Participant may
Transfer all or any portion of his or her Interests to his or her spouse,
parents or natural or adoptive lineal descendants, or to one or more trusts or
partnerships established exclusively for the benefit of his or her spouse,
parents or natural or adoptive lineal descendants; provided, that any such
permitted assignee shall receive and hold such rights subject to the provisions
of this Agreement, including, without limitation, the provisions of this ARTICLE
IV, and as a condition to such Transfer, shall execute and deliver a written
agreement with the Parties agreeing to be bound hereby.  A Participant intending
to Transfer Interests pursuant to this Section 4.03 shall provide at least 10
days prior written notice of such proposed transfer to CWEI.


4.04           Forfeiture of Interests.  A Participant shall forfeit any and/or
all of his or her Interests held by such Participant if such Participant admits
or enters a plea of no contest to or is convicted of a felony or misdemeanor
offense against CWEI or any of its Affiliates (“Event of Forfeiture”).


4.05           Specific Performance.  The parties agree that each Party would be
irreparably damaged if any of the provisions of this ARTICLE IV are not
performed in accordance with their specific terms and that monetary damages
would not provide an adequate remedy in such event.  Accordingly, it is agreed
that, in addition to any other remedy to which they may be entitled, at law or
in equity, CWEI and any nondefaulting Participant shall be entitled to
injunctive relief to prevent breaches of the provisions of this ARTICLE IV and
specifically to enforce the terms and provisions hereof in any action instituted
in any court of competent jurisdiction.


ARTICLE V
SHARING, ALLOCATIONS AND DISTRIBUTIONS


               5.01           Allocation of Costs and Expenses.  All costs and
expenses, including Acquisition Costs and Well Costs, relating to the Designated
Property shall be shared as follows: (i) 100% to CWEI before Payout and (ii) 1%
to CWEI and 99% to the Participants after Payout, apportioned among the
Participants in proportion to the percentages listed on Exhibit A attached
hereto.

 
       5.02           Allocation of Revenues.  All revenues relating to the
Designated Property shall be allocated as follows: (i) 100% to CWEI before
Payout and (ii) 1% to CWEI and 99% to the Participants

 
Andrews Area Participation Agreement.doc
 
6

--------------------------------------------------------------------------------

 

after Payout, apportioned among the Participants in proportion to the
percentages listed on Exhibit A attached hereto.


5.03           Allocations for Capital Account and Tax Purposes.  An individual
capital account (a “Capital Account”) shall be established and maintained for
each Participant as provided in Exhibit D.  Subject to Section 7.02(c), all
items of income, gain, deduction, loss, credit and amount realized shall be
allocated to the Parties in accordance with the provisions of Exhibit D.


5.04           Funding of Costs and Expenses.


(a)           The Parties agree to pay timely the costs and expenses allocated
and charged to them pursuant to Section 5.01 and elsewhere herein.


(b)           To the extent that costs and expenses are allocated and charged to
Participants pursuant to Section 5.01 and elsewhere in this Agreement, and not
retained by CWEI from a distribution to Participants pursuant to Section 5.05,
CWEI shall send written notice to the Participants (a “Contribution Notice”)
setting forth (i) the date on which such additional funds shall be payable (the
“Contribution Date”), which date shall be not less than 10 days after the date
of the Contribution Notice, and (ii) the total amount of funds required to be
paid by each Participant pursuant to this Section 5.04.  The funds required of
each Participant shall be in proportion to the number of Interests held by such
Participant.


(c)           If a Participant does not pay timely the costs and expenses
allocated and charged to such Participant (a “Non-Contributing Party”) at the
time or in the manner provided in the Contribution Notice, CWEI, in its sole
discretion, may pay the costs and expenses that the Non-Contributing Party
failed to pay within 20 days after the Contribution Notice, in which case the
Non-Contributing Party, without further action on his or her part, shall be
deemed to have assigned to CWEI the economic rights to the Interests held by the
Non-Contributing Party pursuant to this Agreement, and CWEI, as the assignee of
the Non-Contributing Party and the holder of such Interests, shall be entitled
to receive all allocations of income, gain, loss, deduction, credit or similar
items, and all distributions, to which the Non-Contributing Party would
otherwise be entitled from and after the Contribution Date.  CWEI shall hold
such Interests attributable to the Non-Contributing Party until such time as
CWEI, as the holder of such Interests, shall have received distributions
pursuant to Section 5.05 in an aggregate amount equal to 200% of the additional
funds paid by CWEI pursuant to this Section 5.04(c), whereupon CWEI, without
further action on its part, shall be deemed to have re-assigned the economic
rights to such Interests to the Non-Contributing Party.  CWEI may use the power
of attorney set forth in Section 8.13 to reflect any assignment pursuant to this
Section 5.04(c).  Furthermore, a Non-Contributing Party shall indemnify and hold
harmless each other Party to the fullest extent permitted by law, from and
against the costs and expenses that the Non-Contributing Party failed to pay,
including any losses, costs, liabilities, damages, and expenses (including,
without limitation, costs of suit and attorneys’ fees) paid or incurred in
attempting to collect the costs that the Non-Contributing Party failed to pay.


5.05           Distributions of Revenues.  Subject to Section 5.04(c), all
revenues relating to the Designated Property shall be distributed to the Party
to whom such revenues are allocated pursuant to Section 5.02; provided, however,
that CWEI shall, in lieu of issuing Contribution Notices, be entitled to retain
from any distribution to any Participant an amount necessary to discharge the
costs and expenses allocated to such Participant pursuant to Section 5.01 that
remains unpaid; provided, further, that if Payout would occur as a result of a
distribution of cash funds to CWEI, such distribution shall be deemed to
constitute two distributions:  (i) the first distribution shall consist of the
amount of cash funds necessary to cause Payout to occur, and (ii) the second
distribution shall consist of the balance of the funds then distributed.



 
Andrews Area Participation Agreement.doc
 
7

--------------------------------------------------------------------------------

 

5.06           Withholding Taxes.  CWEI shall at all times be entitled (but not
obligated) to make payments required to discharge any obligation of CWEI to
withhold or make payments to any governmental authority with respect to any
federal, state or local tax liability of any Participant for such taxes arising
out of such Participant’s interest in the Designated Property.  The amount of
each such payment made by CWEI with respect to any Participant shall be deducted
from any distributions otherwise payable to such Participant pursuant to this
Agreement.  Notwithstanding anything contained in this Agreement to the
contrary, in the event CWEI fails to withhold any federal, state or local taxes
in respect of any Participant when required to do so (including as a result of
any change in law or interpretation thereof or otherwise) any liability incurred
by CWEI (including any interest and penalties) as a result of such failure shall
be borne by such Participant (and charged to such Participant’s Capital
Account), and such Participant shall indemnify and hold harmless CWEI from and
against any and all claims, demands, liabilities, costs, damages and causes of
action of any nature whatsoever related to such withholding obligation.


ARTICLE VI
BOOKS AND RECORDS


               6.01           Maintenance of Books and Records.  The books of
account for the Tax Partnership shall be maintained on an accrual basis in
accordance with the terms of this Agreement, except that the Capital Accounts of
the Parties shall be maintained in accordance with Exhibit D.  The accounting
year of the Tax Partnership shall be the calendar year.


ARTICLE VII
TERMINATION


               7.01           Termination. This Agreement shall terminate on the
first to occur of the following:


(a)           the third anniversary of Payout; or


(b)           the election of CWEI, in its sole discretion, to terminate this
Agreement.


    7.02           Distributions upon Termination.  Upon termination of this
Agreement, CWEI shall distribute all Designated Property (or proceeds therefrom)
to the Parties as follows:


                (a)           CWEI may sell any or all Designated Property and
other assets, including to Parties, and any resulting gain or loss from each
sale shall be computed and allocated to the Capital Accounts of the Parties in
accordance with Section 7.02(c);


(b)           With respect to all Designated Property that has not been sold,
the fair market value of such Designated Property shall be determined by CWEI
and any unrealized income, gain, loss, and deduction inherent in such property
that has not been reflected in the Capital Accounts of the Parties previously
shall be allocated among the Parties in accordance with Section 7.02(c);


( c)           All items of income, gain, loss and deduction referred to in
Sections 7.02(a) and (b) shall be allocated among the Parties in such a manner
as to cause, to the maximum extent possible, the positive Capital Account
balance of each Party to equal the distribution such Party would receive if the
distributions upon liquidation of the proceeds described in Section 7.02(a) and
proceeds equal in amount to the fair market value of property described in
Section 7.02(b) were made in accordance with Section 5.05 of this Agreement;


(d)           Designated Property (and proceeds therefrom) shall then be
distributed among the Parties in accordance with the positive Capital Account
balances of the Parties, as determined after taking into

 
Andrews Area Participation Agreement.doc
 
8

--------------------------------------------------------------------------------

 

account all Capital Account adjustments for the taxable year of the Tax
Partnership during which the termination of this Agreement occurs (other than
those made by reason of distributions pursuant to this clause (d)), and those
distributions shall be made by the end of the taxable year of the Tax
Partnership during which the termination of this Agreement occurs (or, if later,
90 days after the date of the liquidation);


(e)           It is intended that the distributions made to each Party pursuant
to this Section 7.02 be equal to the distributions to which such Party would be
entitled if liquidating distributions were made in accordance with Section 5.05
of this Agreement.  To the extent the Parties’ positive Capital Account balances
after application of Section 7.02(c) do not correspond to the amounts of such
intended distributions, the allocations provided for in Exhibit D for the
taxable year in which the liquidation occurs shall be adjusted, to the maximum
extent possible, to produce Capital Account balances which correspond to the
amount of such intended distributions.


All distributions in kind to the Participants shall be made subject to the
liability of each distributee for his, her or its allocable share of costs,
expenses and liabilities previously incurred or for which CWEI has committed
prior to the date of termination and those costs, expenses and liabilities shall
be allocated to the distributee under this Section 7.02. The distribution of
cash or property to a Participant in accordance with the provisions of this
Section 7.02 constitutes a complete distribution to the Participant of his, her
or its Interests in all the Designated Property and other assets and constitutes
a compromise to which all Parties have consented. To the extent that a
Participant returns funds to CWEI, it has no claim against any other Party for
those funds.


7.03           Termination. On completion of the distribution of Partnership
assets as provided in this Agreement, the Tax Partnership shall be considered
terminated.


ARTICLE VIII
GENERAL PROVISIONS


8.01           Offset.  Whenever CWEI is to pay any sum to any Participant, any
amounts that Participant owes CWEI or its Affiliates may be deducted from that
sum before payment.


8.02           Notices.  All notices, requests or consents required or permitted
to be given under this Agreement must be in writing and shall be considered as
properly given if mailed by first class United States mail, postage paid, and
registered or certified with return receipt requested, or if delivered to the
recipient in person, by courier or by facsimile transmission.  Notices, requests
and consents shall be sent to a Participant at the address shown on its
Signature Page for Participants.  A Participant may change its address by giving
written notice to CWEI.  Any notice, request or consent to CWEI shall be sent to
CWEI at its principal place of business, to the attention of Patti Hollums.


8.03           Entire Agreement.  This Agreement constitutes the entire
agreement of the Parties relating to the Tax Partnership and the Designated
Property, and supersedes all prior contracts or agreements with respect thereto,
whether oral or written.


8.04           Effect of Waiver or Consent.  A waiver or consent, express or
implied, to or of any breach or default by any Person in the performance by that
Person of its obligations with respect to this Agreement is not a consent or
waiver to or of any other breach or default in the performance by that Person of
the same or any other obligations of that Person with respect to this
Agreement.  Failure on the part of a Person to complain of any act of any Person
or to declare any Person in default with respect to this Agreement, irrespective
of how long that failure continues, does not constitute a waiver by that Person
of its rights with respect to that default until the applicable statute of
limitations period has run.



 
Andrews Area Participation Agreement.doc
 
9

--------------------------------------------------------------------------------

 

8.05           Amendment or Modification


(a)           Except as otherwise provided in this Section 8.05, any amendment
to this Agreement must be proposed by CWEI and approved in writing by CWEI and
at least a Majority in Interest of the Participants within 90 days of its
proposal to be effective.


(b)           CWEI may amend this Agreement without the consent of any
Participant (i) to remove or correct any inconsistency, ambiguity or error
contained herein, provided that such amendment does not materially and adversely
affect the Participants, (ii) to reflect any Transfer or forfeiture of Interests
pursuant to Sections 4.03 and 4.04 , (iii) to amend Exhibit B from time to time
to amend the Area of Interest, or (iv) to amend Exhibit C from time to time to
add additional Wells to become subject to this Agreement.


(c)           Upon publication of final regulations in the Federal Register (or
other official pronouncement), CWEI shall have the authority, without any
requirement for consent by any Participant, to amend this Agreement to the
extent CWEI determines, in its sole discretion, is necessary (a) to provide for
the making and filing of any available election to obtain the benefits of a safe
harbor corresponding to that described under proposed U.S. Treasury Regulations
section 1.83-3(1) (or any similar provision) under which the fair market value
of an interest that is transferred in connection with the performance of
services is treated as being equal to the liquidation value of that interest,
and (b) to reflect the agreement of, and the requirement that, the Tax
Partnership and all of the Parties comply with all of the requirements set forth
in such regulations and Notice 2005-43 (and any other guidance to a
substantially similar effect provided by the IRS with respect to such election)
with respect to all interests transferred in connection with the performance of
services while the election remains effective.


8.06           Binding Effect.  Subject to the restrictions on Transfers set
forth in this Agreement, this Agreement is binding on and inures to the benefit
of the Parties and their respective successors and assigns.


8.07           Governing Law; Severability.  THIS AGREEMENT IS GOVERNED BY AND
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF TEXAS, EXCLUDING
ANY CONFLICT OF LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.  If any
provision of this Agreement or its application to any Person or circumstance is
held invalid or unenforceable to any extent, the remainder of this Agreement and
the application of that provision to other Persons or circumstances shall not be
affected and that provision shall be enforced to the fullest extent permitted by
law.


8.08           Further Assurances.  In connection with this Agreement and the
transactions contemplated by it, each Party shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.


8.09           Waiver of Certain Rights.  Except for CWEI, each Party
irrevocably waives any right it may have to maintain any action for partition of
the property of the Tax Partnership.


8.10           Insurance. CWEI may purchase and maintain insurance or enter into
other arrangements on behalf of a Participant against any liability asserted
against the Participant and incurred by the Participant in that capacity or
arising out of this Agreement.  In the absence of actual fraud, the judgment of
CWEI as to the terms and conditions of the insurance or other arrangement and
the identity of the insurer or other Person participating in an arrangement
shall be conclusive, and the insurance or other

 
Andrews Area Participation Agreement.doc
 
10

--------------------------------------------------------------------------------

 

arrangement shall not be voidable and shall not subject CWEI approving the
insurance or other arrangement to liability, on any ground, regardless of
whether CWEI will be a beneficiary.


8.11           Indemnification


(a)           CWEI agrees to indemnify and hold harmless the Participants (each,
an “Indemnified Person”) to the fullest extent permitted by law, from and
against all losses, costs, liabilities, damages, and expenses (including,
without limitation, costs of suit and attorneys’ fees) paid or incurred in
connection with or resulting from any and all claims, actions or demands against
such Indemnified Person that arise out of or in any way relate to or are
incidental to the Tax Partnership, the Designated Property or the business or
affairs of the Tax Partnership that occurs prior to the termination of this
Agreement; provided, however, that this indemnity shall not extend to (i) any
bad faith, willful misconduct, or gross negligence of such Indemnified Person,
or (ii) the failure of such Indemnified Person to perform any of its obligations
under this Agreement, including without limitation obligations set forth in
Sections 5.01, 5.04, and 5.06.  THE PARTIES INTEND THAT THE INDEMNIFIED PERSONS
BE INDEMNIFIED PURSUANT TO THIS AGREEMENT FROM LIABILITY FOR THEIR OWN SOLE,
PARTIAL OR CONCURRENT NEGLIGENCE.


(b)           The indemnification rights contained in this Section 8.11 shall be
cumulative of and in addition to any and all other rights, remedies and
recourses to which any Indemnified Person or their respective heirs, personal
representatives, successors and assigns shall be entitled, whether pursuant to
some other provisions of this Agreement, at law or in equity.


( c)           CWEI shall advance to any Indemnified Person all reasonable fees,
costs and expenses (including attorneys’ fees and related costs), of defending
any claim, action or demand that arises out of or in any way relates to or is
incidental to the Tax Partnership, the Designated Property, business or affairs
of the Tax Partnership that occurs during any period in which such Indemnified
Person is an employee of CWEI; provided, that such Indemnified Person agrees in
writing to repay to the Tax Partnership all such advances in the event that it
is finally determined that such Indemnified Person is not entitled to
indemnification hereunder with respect to such claim, action or demand.


8.12           CWEI Counsel. CWEI has selected Vinson & Elkins L.L.P. (“CWEI
Counsel”) as legal counsel to it with respect to this Agreement. Each
Participant acknowledges that CWEI Counsel does not represent such Participant,
and that CWEI Counsel shall owe no duties directly to such Participant.  Each
Participant further acknowledges that, whether or not CWEI Counsel has in the
past represented or is currently representing such Participant with respect to
other matters, CWEI Counsel has not advised or represented the interests of any
Participant in the negotiation, preparation, execution, delivery and performance
of this Agreement.


8.13           Power of Attorney.  By the execution of this Agreement, each
Participant does irrevocably constitute and appoint CWEI, with full power of
substitution, as true and lawful attorney-in-fact and agent with full power and
authority to act in such Participant's name, place and stead and to execute all
documents which such attorney-in-fact deems necessary or reasonably appropriate
in furtherance of this Agreement.


8.14           Counterparts.  This Agreement may be executed in any number of
counterparts (including by facsimile transmission) with the same effect as if
all signing parties had signed the same document.  All counterparts shall be
construed together and constitute the same instrument.


8.15           No Employment Contract.  Nothing contained in this Agreement
shall be construed as conferring upon any Participant who is or may become an
employee of CWEI or any Affiliate of CWEI any right to continue in the
employment of CWEI or any Affiliate of CWEI for any period of time or

 
Andrews Area Participation Agreement.doc
 
11

--------------------------------------------------------------------------------

 

interfere with or restrict in any way the rights of CWEI or any Affiliate of
CWEI or such Participant to terminate the employment of such Participant at any
time for any reason (or without any reason) whatsoever, with or without
cause.  For the avoidance of doubt, any termination of a Participant’s
employment with CWEI shall not affect any of such Participant’s rights pursuant
to this Agreement.


8.16           Designation of Wells.  Each of the Parties hereby agrees that all
Wells that are located within the Area of Interest that are commenced after the
date hereof and prior to the Cut-Off Date shall be subject to this
Agreement.  For purposes of this Agreement, the “Cut-Off Date” shall be the date
that CWEI identifies in a written notice delivered to each Participant
indicating that no Wells within the Area of Interest commenced after the Cut-Off
Date will be made subject to this Agreement.  Additionally, each Participant
acknowledges that certain circumstances may make it appropriate for CWEI to
deliver such a written notice to the Participants and to enter into agreements
similar to this Agreement with other parties (which may or may not include
certain of the Participants) that relate to Wells that are located in the Area
of Interest but are not subject to this Agreement.


8.17           Acknowledgement of 409A Issues.  Notwithstanding anything herein
to the contrary, each Participant (i) acknowledges that this Agreement and the
underlying transactions, as currently structured, may be considered to be a
deferral of compensation under section 409A of the Internal Revenue Code
(“section 409A”) and (ii) agrees that CWEI may, in its own discretion and upon
its own initiative and without any action by or consent of the Participants, if
existing or future guidance from the Internal Revenue Service or other
interpretative authority indicates that such action is necessary or advisable,
modify this Agreement and/or restructure the transactions contemplated by this
Agreement in any manner CWEI determines is appropriate under the circumstances
in an effort to avoid any adverse tax consequences for the Participants and/or
CWEI that may otherwise be imposed by section 409A and the Treasury Regulations
thereunder, and the Participants hereby consent to any such action that may be
taken by CWEI and expressly ratify this Agreement as it may be so amended.


[Signature Pages Follow]



 
Andrews Area Participation Agreement.doc
 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Participation Agreement as of
the Effective Date.



   
CWEI:
         
CLAYTON WILLIAMS ENERGY, INC.



 

   
By:
/s/  L. Paul Latham       
L. Paul Latham
     
Executive Vice President
       


Signature Page for Participation Agreement


Andrews Area Participation Agreement.doc
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE FOR PARTICIPANT
 
The undersigned does hereby agree to all the terms and provisions of the
Participation Agreement, including, without limitation, the power of attorney
set forth in Section 8.13 thereof.
 
Date:
           
Name of Participant
                     
Signature
             
Address:                                                                
                             
Fax:                                                                
             
Taxpayer I.D. No.
       



 


 


 

Signature Page for Participation Agreement


Andrews Area Participation Agreement.doc
 
 

--------------------------------------------------------------------------------

 

Exhibit A
Participants



   
Total
   
%
Williams
Clayton
28.5714%
Latham
Paul
5.1786%
Riggs
Mel
5.1786%
Lyssy
Sam
6.4286%
Schultz
Jeff
3.5714%
Pullin
Cash
1.4286%
Ward
Larry
0.7143%
Welborn
Greg
4.2857%
Uzzell
Ed
2.1429%
Madrid
Armando
5.0000%
Newton
Robert
3.5714%
Brock
Danny
2.8571%
Gasser
Ron
2.1429%
Swierc
Matt
2.8571%
Williams
Clayton Wade
0.7143%
Kennedy
John
7.1429%
Grafe
David
1.4286%
Fincher
Matt
2.8571%
Heimreich
Andrew
2.8571%
Pollard
Mike
2.2500%
Schwope
Kathy
0.5714%
Thomas
Robert
1.1429%
Alford
Danny
1.1429%
Hamilton
Janet
0.7500%
Smith
Mark
0.5714%
Peacock
Ray
0.3571%
Beebe
Willson
0.3571%
Tisdale
Mark
0.8929%
Polson
Dennis
0.8929%
Pruitt
Donnie
0.7143%
Jones
Kim
0.7143%
Kelly
Denise
0.3571%
Roome
Joe
0.3571%
       
Total
100.0000%










A-1


Andrews Area Participation Agreement.doc


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
AREA OF INTEREST




The Area of Interest shall be the prospects located in Andrews County, Texas
covered by the following lands:


County
Block
Section
Part
 
Acreage
Andrews
5
16
E/2
 
323.65
Andrews
5
20
E/2
 
323.65
Andrews
5
21
W/2 and S/2 of SE/4 and N/2 of NE/4
 
485.475
Andrews
5
28
ALL
 
647.3
Andrews
5
29
ALL
 
647.3
Andrews
5
32
ALL
 
647.3
Andrews
5
33
ALL
 
647.3
Andrews
4
37
ALL
 
639.9
Andrews
5
10
ALL
 
647.3
Andrews
5
15
E/2
 
323.65
Andrews
5
16
W/2
 
323.65
Andrews
5
17
SE/4 and S/2 of NE/4 and SE/4 of NW/4 and S/2 of NE/4 of NW/4 and S/2 of NW/4 of
NE/4
 
323.65






B-1


Andrews Area Participation Agreement.doc


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


Wells


 
Well Name
 County, State
                   



 

C-1




Andrews Area Participation Agreement.doc
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
Allocations of Profits and Losses and Other Tax Matters


ARTICLE I
TAX DEFINITIONS


 
Section 1.01                Definitions.  All capitalized terms used herein
shall have the meanings assigned to them in the Participation Agreement relating
to CWEI Andrews Area, dated May 5, 2008 (the “Agreement”), or as follows:


“Adjusted Capital Account” means the Capital Account maintained for each Party,
(a) increased by any amounts that such Party is obligated to restore or is
treated as obligated to restore under Regulation Sections 1.704-1(b)(2)(ii)(c),
1.704-2(g)(1) and 1.704-2(i)(5)), and (b) decreased by any amounts described in
Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6) with respect to such
Party.
 
“Minimum Gain” has the meaning assigned to that term in Regulation Section
1.704-2(d).
 
“Partnership Nonrecourse Liability” has the meaning assigned to that term in
Regulation Section 1.752-1(a)(2).
 
“Partner Nonrecourse Debt” has the meaning assigned to that term in Regulation
Section 1.704-2(b)(4).
 
“Partner Nonrecourse Deductions” has the meaning assigned to that term in
Regulation Section 1.704-2(i)(1).
 
“Simulated Basis” has the meaning set forth in Section 5.01(b) of this Exhibit.
 
“Simulated Depletion” has the meaning set forth in Section 5.01(b) of this
Exhibit.
 
“Simulated Gain” has the meaning set forth in Section 5.01(b) of this Exhibit.
 
“Simulated Loss” has the meaning set forth in Section 5.01(b) of this Exhibit.
 
ARTICLE II
REFLECTION OF ACTIVITIES FOR FEDERAL AND STATE TAX PURPOSES


Section 2.01                 Entity Level Reflection of Activities.  For federal
and state tax purposes, but for no other purpose, all transactions effected by
the Parties with respect to the Designated Property pursuant to the Agreement
shall be deemed to have been effected through the Tax Partnership, rather than
by the Parties individually, as set out in this Article II.
 
Section 2.02                 Receipts, Profits, Income and Gains.  For purposes
of applying the provisions of this Exhibit D, all receipts by any Party in
respect of the Designated Property pursuant to the Agreement shall be deemed
first to have been received by the Tax Partnership and then to have been
distributed to such Party by the Tax Partnership in the manner specified in the
Agreement.  All such items shall be taken into account in computing the Tax
Partnership’s gross income and gain or loss, as appropriate, and shall be
allocated among the Parties in accordance with Article III hereof.
 

D-1


Andrews Area Participation Agreement.doc
 
 

--------------------------------------------------------------------------------

 

Section 2.03                 Costs, Expenses, Deductions and Losses.  For
purposes of applying the provisions of this Exhibit D, all costs incurred or
payments made by any Party in respect of the Designated Property pursuant to the
Agreement shall be deemed first to have been received by the Tax Partnership as
a contribution by the Party incurring the cost or making the payment pursuant to
the terms of the Agreement and then to have been paid, incurred or distributed
by the Tax Partnership to the payee or obligee of the cost or the recipient of
the payment.  All such items shall be taken into account in computing the Tax
Partnership’s basis, depreciation, depletion, gross income, deductible expenses,
and/or gain or loss, as appropriate, and shall be allocated among the Parties in
accordance with Article III hereof.
 
Section 2.04                Contributions and Distributions.  For purposes of
applying the provisions of this Exhibit D, contributions to the Tax Partnership
(“Capital Contributions”) shall include all Acquisition Costs, Well Costs, and
any other costs incurred or payments made in respect of the Designated Property
pursuant to the Agreement.  Similarly, for purposes of applying the provisions
of this Exhibit D, distributions from the Tax Partnership shall include, in the
case of any Party, all receipts by such Party in respect of the Designated
Property pursuant to the Agreement.
 
Section 2.05                 Debt Financing.  For purposes of applying the
provisions of this Exhibit D, unless the Parties agree otherwise and this
Exhibit D is amended to reflect such agreement, (a) all debt financing incurred
by a Party shall be for the sole account of that Party and shall not be
considered debt financing of the Tax Partnership, and (b) no Tax Partnership
asset shall be acquired by assumption of, or taking subject to, any debt
financing.
 
Section 2.06                 Record Title.  For purposes of applying the
provisions of this Exhibit D,  (a) all legal title to Designated Property held
by any Party shall be deemed to be held by such Party strictly as nominee for
the Tax Partnership, (b) all assignments made among the Parties with respect to
Designated Property prior to termination of the Tax Partnership shall be
disregarded, and (c) upon termination of the Tax Partnership each Party holding
record title to any Designated Property shall make such assignments as are
required to comply with the provisions of the Agreement.
 
ARTICLE III
ALLOCATIONS OF PROFIT AND LOSS


 
Section 3.01                  Allocations for Capital Account and Tax
Purposes.  Subject to Section 7.02 of the Agreement and except as otherwise
provided herein, for purposes of any applicable federal, state or local income
tax law, rule or regulation items of income, gain, deduction, loss, credit and
amount realized shall be allocated to the Parties as follows:
 
(a)           Income from the sale of oil or gas production and any credits
allowed by Section 29 of the Code relating thereto shall be allocated in the
same manner as proceeds therefrom are allocated and credited pursuant to
Section 5.02 of the Agreement.


(b)           Cost and percentage depletion deductions and the gain or loss on
the sale or other disposition of property the production from which is subject
to depletion (herein sometimes called “Depletable Property”) as computed for tax
purposes shall be taken into account separately by the Parties rather than the
Tax Partnership and, except to the extent and in the manner provided in Section
5.01(b) of this Exhibit D, shall not affect any Party’s Capital Account.  For
purposes of Section 613A(c)(7)(D) of the Code, the Tax Partnership’s adjusted
basis in each Depletable Property shall be allocated to the Parties in
proportion to each Party’s respective share of the costs and expenses which
entered into the Tax Partnership’s adjusted basis for each Depletable Property,
and the amount realized on the sale or other disposition of each Depletable
Property shall be allocated to the Parties in proportion to each Party’s

D-2


Andrews Area Participation Agreement.doc
 
 

--------------------------------------------------------------------------------

 

respective share of the proceeds from the sale or other disposition of such
property provided for in Section 5.02 of the Agreement.  For purposes of
allocating amounts realized upon any such sale or disposition which are deemed
to be received for federal or state income tax purposes and are attributable to
Tax Partnership indebtedness or indebtedness to which the Depletable Property is
subject at the time of such sale or disposition, such amounts shall be allocated
in the same manner as Partnership proceeds used for the repayment of such
indebtedness would have been allocated under Section 5.02 of the Agreement.


(c)           Items of deduction, loss and credit not specifically provided for
above (other than loss from the sale or other disposition of Designated
Property), including depreciation, cost recovery and amortization deductions,
shall be allocated to the Parties in the same manner that the costs and expenses
of the Tax Partnership that gave rise to such items of deduction, loss and
credit were allocated pursuant to Section 5.01 of the Agreement.


(d)           Gain from the sale or other disposition of Designated Property
that is not specifically provided for above shall be allocated to the Parties in
a manner which reflects each Party’s allocable share of the revenue from the
sale of the Designated Property provided for in Section 5.02 of the Agreement,
and loss from the sale or other disposition of Designated Property that is not
specifically provided for above shall be allocated to the Parties in a manner
which reflects each Party’s allocable share of the costs and expenses of the
Designated Property provided for in Section 5.01 of the Agreement.


(e)           All recapture of income tax deductions resulting from the sale or
other disposition of Designated Property shall be allocated to the Party to whom
the deduction that gave rise to such recapture was allocated hereunder to the
extent that such Party is allocated any gain from the sale or other disposition
of such property.


(f)           Any other items of Tax Partnership income or gain not specifically
provided for above shall be allocated in the same manner as the revenue that
resulted in such income or gain is allocated and credited pursuant to Section
5.02 of the Agreement.


(g)           Notwithstanding any of the foregoing provisions of this
Section 3.01 to the contrary:


(i)           If during any fiscal year of the Tax Partnership there is a net
increase in Minimum Gain attributable to a Partner Nonrecourse Debt that gives
rise to Partner Nonrecourse Deductions, each Party bearing the economic risk of
loss for such Partner Nonrecourse Debt shall be allocated items of Partnership
deductions and losses for such year (consisting first of cost recovery or
depreciation deductions with respect to property that is subject to such Partner
Nonrecourse Debt and then, if necessary, a pro rata portion of the Tax
Partnership’s other items of deductions and losses, with any remainder being
treated as an increase in Minimum Gain attributable to Partner Nonrecourse Debt
in the subsequent year) equal to such Party’s share of Partner Nonrecourse
Deductions, as determined in accordance with applicable Regulations.


(ii)           If for any fiscal year of the Tax Partnership there is a net
decrease in Minimum Gain attributable to Partnership Nonrecourse Liabilities,
each Party shall be allocated items of Tax Partnership income and gain for such
year (consisting first of gain recognized, including Simulated Gain, from the
disposition of Designated Property subject to one or more Partnership
Nonrecourse Liabilities and then, if necessary, a pro rata portion of the Tax
Partnership’s other items of income and gain, and if necessary, for subsequent
years) equal to such Party’s share of such net decrease (except to the extent
such Party’s share of such net decrease is caused by a change in debt structure
with such Party commencing to bear the economic risk of loss as to all or part
of any Partnership Nonrecourse Liability or by such Party contributing capital
to the Tax

D-3


Andrews Area Participation Agreement.doc
 
 

--------------------------------------------------------------------------------

 

Partnership that the Tax Partnership uses to repay a Partnership Nonrecourse
Liability), as determined in accordance with applicable Regulations.


(iii)           If for any fiscal year of the Tax Partnership there is a net
decrease in Minimum Gain attributable to a Partner Nonrecourse Debt, each Party
shall be allocated items of Tax Partnership income and gain for such year
(consisting first of gain recognized, including Simulated Gain, from the
disposition of Designated Property subject to Partner Nonrecourse Debt, and
then, if necessary, a pro rata portion of the Tax Partnership’s other items of
income and gain, and if necessary, for subsequent years) equal to such Party’s
share of such net decrease (except to the extent such Party’s share of such net
decrease is caused by a change in debt structure or by the Tax Partnership’s use
of capital contributed by such Party to repay Partner Nonrecourse Debt) as
determined in accordance with applicable Regulations.


(h)           CWEI shall use all reasonable efforts to prevent any allocation or
distribution from causing a negative balance in a Party’s Adjusted Capital
Account.  Consistent therewith, and notwithstanding any of the foregoing
provisions of this Section 3.01 of this Exhibit D to the contrary, if for any
fiscal year of the Tax Partnership the allocation of any loss or deduction (net
of any income or gain) to any Party would cause or increase a negative balance
in such Party’s Adjusted Capital Account as of the end of such fiscal year (the
“Deficit Party”) after taking into account the provisions of Section 3.01(g) of
this Exhibit D, only the amount of such loss or deduction that reduces the
balance to zero shall be allocated to such Deficit Party and the remaining loss
or deduction shall be allocated to the Parties whose Adjusted Capital Accounts
have a positive balance remaining at such time (each, a “Positive
Party”).  After any such allocation, any Tax Partnership income or gain
(including Simulated Gain) that would otherwise be allocated to the Deficit
Party shall be allocated instead to the Positive Parties up to an amount equal
to the Tax Partnership loss or deduction allocated to each Positive Party under
the preceding sentence; provided, however, that no allocation of income or gain
realized shall be made under this sentence if the effect of such allocation
would be to cause the Adjusted Capital Account of the Deficit Party to be less
than zero.  If, after taking into account the allocation in the first sentence
of this Section 3.01(h), the Adjusted Capital Account balance of the Deficit
Party remains less than zero at the end of a fiscal year, a pro rata portion of
each item of Tax Partnership income or gain (including Simulated Gain) otherwise
allocable to the Positive Parties for such fiscal year (or if there is no such
income or gain allocable to the Positive Parties for such fiscal year, all such
income or gain (including Simulated Gain) so allocable in the succeeding fiscal
year or years) shall be allocated to the Deficit Party in an amount necessary to
cause its Adjusted Capital Account balance to equal zero; provided, that no
allocation under this sentence shall have the effect of causing the Positive
Party’s Adjusted Capital Account to be less than zero.  After any such
allocation, any Tax Partnership gain (including Simulated Gain) resulting from
the sale or other disposition of Designated Property that would otherwise be
allocated to the Deficit Party for any fiscal year under this Section 3.01 shall
be allocated instead to the Positive Parties until the amount of gain so
allocated equals the amount of gain (including Simulated Gain) previously
allocated to such Deficit Party under the preceding sentence of this
Section 3.01(h); provided, however, that no allocation of gain (including
Simulated Gain) shall be made under this sentence if the effect of such
allocation would be to cause the Adjusted Capital Account of a Deficit Party to
be less than zero.


ARTICLE IV
OTHER TAX MATTERS


Section 4.01                 Tax Elections.
 
(a)           For tax purposes, the Tax Partnership shall elect to use the
calendar as its taxable year, and to report income and loss under the accrual
method of accounting.
 


D-4


Andrews Area Participation Agreement.doc
 
 

--------------------------------------------------------------------------------

 

       (b)           In connection with any Transfer or other assignment of an
interest in the Tax Partnership permitted by the terms and provisions of this
Agreement, CWEI shall, at the written request of the transferor, transferee or
other successor, cause the Tax Partnership to make an election to adjust the
basis of the Tax Partnership’s property in the manner provided in sections
734(b) and 743(b) of the Code (or any like statute or regulation then in
effect), and such transferor, transferee or other successor shall pay all costs
incurred by the Tax Partnership in connection therewith, including, without
limitation, reasonable attorneys’ and accountants’ fees.
 
(c)           Unless approved by the Participants, the Tax Partnership shall not
file any election pursuant to sections 761 or 7701 of the Code, section
301.7701-3 of the Regulations or otherwise, the effect of which would cause the
Tax Partnership not to be treated as a partnership for Federal income tax
purposes.
 
(d)           Except as otherwise specifically provided herein, CWEI shall have
the sole and absolute discretion to make any other available election under the
Code on behalf of the Tax Partnership without the prior approval by the
Participants.
 
Section 4.02                 Tax Matters Partner.  CWEI is hereby designated the
“tax matters partner” of the Tax Partnership pursuant to Section 6231(a)(7) of
the Code.
 


ARTICLE V
CAPITAL ACCOUNT MAINTENANCE


Section 5.01                 Maintenance of Capital Accounts.  An individual
Capital Account (a “Capital Account”) shall be maintained by the Tax Partnership
for each Party as provided below:
 
(a)           The Capital Account of each Party shall, except as otherwise
provided herein, be (A) credited by such Party’s Capital Contributions when made
(net of liabilities secured by contributed property that the Tax Partnership is
considered to assume or take subject to under Section 752 of the Code), (B)
credited with the amount of any item of taxable income or gain and the amount of
any item of income or gain exempt from tax allocated to such Party, (C) credited
with the Party’s share of Simulated Gain as provided in Section 5.01(b) of this
Exhibit D, (D) debited by the amount of any item of tax deduction or loss
allocated to such Party, (E) debited with the Party’s share of Simulated Loss
and Simulated Depletion as provided in Section 5.01(b) of this Exhibit D, (F)
debited by such Party’s allocable share of expenditures of the Tax Partnership
not deductible in computing the Tax Partnership’s taxable income and not
properly chargeable as capital expenditures, including any non-deductible book
amortizations of capitalized costs, and (G) debited by the amount of cash or the
fair market value of any property distributed to such Party (net of liabilities
secured by such distributed property that such Party is considered to assume or
take subject to under Section 752 of the Code).  Immediately prior to any
distribution of assets by the Tax Partnership that is not pursuant to a
liquidation of the Tax Partnership or all or any portion of a Party’s interest
therein, the Parties’ Capital Accounts shall be adjusted by (X) assuming that
the distributed assets were sold by the Tax Partnership for cash at their
respective fair market values as of the date of distribution by the Tax
Partnership and (Y) crediting or debiting each Party’s Capital Account with its
respective share of the hypothetical gains or losses, including Simulated Gains
and Simulated Losses, resulting from such assumed sales in the same manner as
each such Capital Account would be debited or credited for gains or losses on
actual sales of such assets.
 
(b)           The allocation of basis prescribed by Section 613A(c)(7)(D) of the
Code and provided for in Section 3.01(b) of this Exhibit D and each Party’s
separately computed depletion deductions shall not reduce such Party’s Capital
Account, but such Party’s Capital Account shall be decreased by an amount
 


D-5


Andrews Area Participation Agreement.doc
 
 

--------------------------------------------------------------------------------

 

equal to the product of the depletion deductions that would otherwise be
allocable to the Tax Partnership in the absence of Section 613A(c)(7)(D) of the
Code (computed without regard to any limitations which theoretically could apply
to any Party) times such Party’s percentage share of the adjusted basis of the
property (determined under Section 3.01(b) of this Exhibit D) with respect to
which such depletion is claimed (“Simulated Depletion”).  The Tax Partnership’s
basis in any Depletable Property as adjusted from time to time for the Simulated
Depletion allocable to all Parties (and where the context requires, each Party’s
allocable share thereof, which share shall be determined in the same manner as
the allocation of basis prescribed in Section 3.01(b) of this Exhibit D) is
herein called “Simulated Basis.”  No Party’s Capital Account shall be decreased,
however, by Simulated Depletion deductions attributable to any Depletable
Property to the extent such deductions exceed such Party’s allocable share of
the Tax Partnership’s remaining Simulated Basis in such property.  The Tax
Partnership shall compute simulated gain (“Simulated Gain”) or simulated loss
(“Simulated Loss”) attributable to the sale or other disposition of a Depletable
Property based on the difference between the amount realized from such sale or
other disposition and the Simulated Basis of such property, as theretofore
adjusted.  Any Simulated Gain shall be allocated to the Parties and shall
increase their respective Capital Accounts in the same manner as the amount
realized from such sale or other disposition in excess of Simulated Basis shall
have been allocated pursuant to Section 3.01(b) of this Exhibit D.  Any
Simulated Loss shall be allocated to the Parties and shall reduce their
respective Capital Accounts in the same percentages as the costs of the property
sold were allocated up to an amount equal to each Party’s share of the Tax
Partnership’s Simulated Basis in such property at the time of such sale.
 
(c)           Any adjustments of basis of Designated Property provided for under
Sections 734 and 743 of the Internal Revenue Code and comparable provisions of
state law (resulting from an election under Section 754 of the Code or
comparable provisions of state law) and any election by an individual Party
under Section 59(e)(4) of the Code to amortize such Party’s share of intangible
drilling and development costs shall not affect the Capital Accounts of the
Parties (unless otherwise required by applicable Treasury Regulations), and the
Parties’ Capital Accounts shall be debited or credited pursuant to the terms of
this Section 5.01 as if no such election had been made.
 
(d)           Capital Accounts shall be adjusted, in a manner consistent with
this Section 5.01, to reflect any adjustments in items of Tax Partnership
income, gain, loss or deduction that result from amended returns filed by the
Tax Partnership or pursuant to an agreement by the Tax Partnership with the
Internal Revenue Service or a final court decision.
 
(e)           In the case of property carried on the books of the Tax
Partnership at an amount which differs from its adjusted basis, the Parties’
Capital Accounts shall be debited or credited for items of depreciation, cost
recovery, Simulated Depletion, amortization and gain or loss (including
Simulated Gain or Simulated Loss) with respect to such property computed in the
same manner as such items would be computed if the adjusted tax basis of such
property were equal to such book value, in lieu of the capital account
adjustments provided above for such items, all in accordance with Regulation
Section 1.704-1(b)(2)(iv)(g).
 
(f)           It is the intention of the Parties that the Capital Accounts of
each Party be kept in the manner required under Regulation Section
1.704-1(b)(2)(iv).  To the extent any additional adjustment to the Capital
Accounts is required by such regulations, CWEI is hereby authorized to make such
adjustment after notice to the Party.
 
[End of Exhibit D]
 
D-6
Andrews Area Participation Agreement.doc
